Citation Nr: 1308252	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  10-38 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for right knee disorder.

2.  What evaluation is warranted for left knee degenerative joint disease from March 1, 2009?  

3.  What evaluation is warranted for lateral epicondylitis of the left elbow from March 1, 2009?

4.  What evaluation is warranted for L5 spondylolysis of the lumbar spine with sclerosis and strain from March 1, 2009?  


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel



INTRODUCTION

The Veteran served on active duty from August 1984 to February 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran is not shown to have a chronic disability related to complaints of right knee pain and weakness.

2.  Since March 1, 2009, the Veteran's left knee degenerative joint disease is not productive of flexion less than 46 degrees or extension greater than 9 degrees; there is also no competent evidence of a meniscal abnormality, recurrent subluxation or lateral instability, ankylosis, impairment of the tibia and fibula, or genu recurvatum.  

3.  Since March 1, 2009, the Veteran's lateral epicondylitis of the left elbow is not productive of forearm flexion limited to 100 degrees or extension to 75 degrees; there is also no competent evidence of ankylosis or impairment of a flail joint, ulna, radius, supination, or pronation.  

4.  From March 1, 2009, to October 3, 2010, the Veteran's L5 spondylolysis of the lumbar spine with sclerosis and strain was not productive of thoracolumbar forward flexion less than 61 degrees, a combined range of thoracolumbar motion less than 121 degrees, or muscle spasm, guarding, or localized tenderness severe enough to cause an abnormal gait or abnormal spinal contour.

5.  Since October 4, 2010, the Veteran's L5 spondylolysis of the lumbar spine with sclerosis and strain has not been manifested by either thoracolumbar forward flexion less than 31 degrees; or ankylosis of the thoracolumbar spine.


CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred in or aggravated by service, nor may right knee arthritis be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).  

2.  Since March 1, 2009, left knee degenerative joint disease did not meet the criteria for an evaluation greater than 10 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260 (2012).

3.  Since March 1, 2009, lateral epicondylitis of the left elbow did not meet the criteria for an evaluation greater than 10 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5024, 5206.

4.  From March 1, 2009, to October 3, 2010, L5 spondylolysis of the lumbar spine with sclerosis and strain did not meet the criteria for an evaluation greater than 10 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235, 5237.

5.  Since October 4, 2010, L5 spondylolysis of the lumbar spine with sclerosis and strain met the criteria for a 20 percent evaluation, but no higher.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235, 5237.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

In regards to the claim of entitlement to service connection for a right knee disorder, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in a December 2008 correspondence of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  This letter notified the appellant of how VA determines the disability rating and effective date.    

As for the issues concerning initial higher ratings, service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate these claims, including service and post-service treatment records, and as warranted by law, affording VA examinations that contain sufficient evidence by which to make a determination.  There is no evidence that additional records have yet to be requested or that additional examinations are in order.  The Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  See Washington v. Nicholson, 21 Vet. App. 191 (2007). 

Merits of the Service Connection Claim

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury incurred in service alone is not enough.  There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  Finally, service connection may also be granted for certain chronic diseases, such as arthritis, when such disease is manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. 

The Veteran claims entitlement to service connection for a right knee disorder that had its onset alongside his service-connected left knee degenerative joint disease.  Service treatment records show complaints of bilateral knee pain as early as November 2002, however, no diagnosis is provided for either knee.  The Veteran also reported a history of bilateral knee pain with occasional giving way during a February 2007 physical examination, but, again, no assessment was given.  

At his October 2008 retirement examination, the Veteran reported knee pain (right greater than left), locking, and weakness.  The examiner noted that the appellant was unable to duck walk without rising to 90 degrees of flexion.  Degenerative joint disease was suspected, and the Veteran was sent for x-rays to confirm this provisional diagnosis.  Pertinent to this appeal, the resultant October 2008 x-ray report was negative for any right knee abnormality.  

The Veteran was thereafter evaluated by VA in February 2009.  The examination report notes a history of bilateral knee pain without treatment.  Examination of the right knee was normal and x-rays were negative for any significant abnormality.  The examiner concluded that the Veteran did not have a right knee disability.  Medical records following the Veteran's separation from service note continued complaints of chronic knee pain, but fail to reflect a current disability related to the right knee.  

A threshold requirement for the granting of service connection is evidence of a current disability.  In the absence of evidence of a current disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  To the extent that the Veteran complains of right knee pain and weakness, these complaints have not been linked to any diagnosed disorder.  Although degenerative joint disease was initially suspected in October 2008, an x-ray report failed to confirm this diagnosis.  There is simply no service treatment evidence documenting an underlying disorder or malady which causes residual pain and weakness.  There is no competent evidence linking post-service right knee pain to a disability that was incurred or aggravated in-service.  Knee pain standing alone, without a diagnosis, is not a disorder for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ('pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.').  Hence, the appeal is denied.

Merits of the Initial Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2012); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2012).  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).

When evaluating a loss of range of motion, consideration is given to the degree of functional loss caused by pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995) (the evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain).  In DeLuca, the Court explained that, when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be ''portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups.'  Id. at 206.

In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, multiple (staged) ratings may be assigned for different periods of time during the pendency of the appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).  The analyses in this decision are therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Left Knee

In an April 2009 rating decision, the Veteran was granted entitlement to service connection for left knee degenerative joint disease and assigned an initial, noncompensable evaluation, effective March 1, 2009.  The Veteran disagreed with the noncompensable evaluation assigned.  In a June 2012 rating decision VA granted a 10 percent evaluation, effective from March 1, 2009.  As 10 percent is not the maximum benefit available for the Veteran's left knee disability, this appeal continues.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

Left knee degenerative joint disease is currently rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5260.  The hyphenated diagnostic code indicates that degenerative arthritis is the service-connected disorder and that limitation of flexion is a residual condition.  38 C.F.R. § 4.27 (2012).  

Under Diagnostic Code 5003 degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion, with a minimum 10 percent evaluation assigned when there is objective evidence of painful limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Diagnostic Code 5260 addresses limitation of flexion.  The normal range of motion for the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.  

Flexion of the leg limited to 60 degrees warrants a noncompensable evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Flexion limited to 45 degrees warrants a 10 percent evaluation.  Id.  Flexion limited to 30 degrees warrants a 20 percent evaluation.  Id.

A 10 percent evaluation is also in order where there is evidence of a limitation of leg extension to 10 degrees.  A 20 percent evaluation is in order where there is evidence of a limitation of leg extension to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

The Board has reviewed the evidence of record and finds that the preponderance of the evidence is against entitlement to an initial schedular evaluation in excess of 10 percent for left knee degenerative joint disease from March 1, 2009.  The pertinent evidence of record during this time period are VA and non-VA treatment records, and January 2009 and January 2012 VA examination reports.  

At the January 2009 examination, left knee motion was from 0 degrees of extension to 140 degrees of flexion without observed pain or discomfort.  There was no additional loss of motion on repetition.  The Veteran reported that his knee pain increased with long runs, but denied any ongoing treatment or significant functional impact on daily and occupational activities.  The left knee was stable to drawer and collateral ligamental testing; McMurray's was negative without apprehension or pain.  X-ray examination revealed "mild" medial compartmental narrowing.  

VA treatment records dating from March 2009 to February 2011 show that the Veteran reported chronic knee pain at his initial VA visit in March 2009.  He reported generally avoiding medication, but that he would occasionally take over-the-counter ibuprofen for pain relief.  No findings specific to the left knee were provided, and remaining post-service treatment records are silent for any specific complaints or treatment.  

At the January 2012 VA examination, the Veteran reported left knee pain with flare-ups characterized by increased pain, giving way when ambulating upstairs, and swelling.  He indicated that he occasionally wore a knee brace for stability.  Left knee motion was from 0 degrees of extension to 135 degrees of flexion with pain observed at the end of flexion.  There was no additional loss of motion on repetition.  The left knee was tender to palpation, but strength was normal and the examiner indicated no evidence of instability, subluxation, or dislocation.  There was also nothing to indicate any meniscal abnormality.  X-ray examination showed medial joint space narrowing and joint effusion.  Regarding his occupational functioning, the Veteran did not identify any specific limitations due to left knee degenerative joint disease, but the examiner opined that such disability would result in difficulty with bending, standing, or walking for prolonged periods of time. 

On review, any limitation of knee flexion shown above does not provide a basis for an evaluation in excess of 10 percent under Diagnostic Code 5260.  38 C.F.R. § 4.71a.  Without clinical evidence that knee flexion was limited to 30 degrees or more, a schedular evaluation in excess of 10 percent is not warranted.  Moreover, the Veteran's left knee disorder does not warrant a separate evaluation for limitation of extension at any time as he has never demonstrated any let alone a compensable limitation of knee extension.  Left knee extension has remained unlimited at 0 degrees at all times during the claim.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (requiring extension to be limited to 10 degrees for a compensable evaluation). 

The Board considered the holding in DeLuca, but finds that a schedular evaluation in excess of 10 percent is not warranted.  The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40, and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca.  In January 2009 and January 2012, the examiners noted that repeated motion showed no additional loss of motion or additional functional impairment following repetitive use.  There is no competent medical evidence of any additional functional loss of the left knee due to weakness, fatigability, or incoordination.  

The Board has also considered the applicability of other potentially relevant Diagnostic Codes pertaining to evaluation of disabilities of the knee.  As previously discussed, VA examination and contemporaneous medical evidence fails to show any evidence of ankylosis (5256), recurrent subluxation or lateral instability (5257), tears of the meniscus (5258), symptomatic removal of semilunar cartilage (5259), nonunion or malunion of the tibia and fibula (5262), or genu recurvatum (5263) of the Veteran's left knee.  Accordingly, Diagnostic Codes for evaluation of those disabilities are not applicable in this case.  See 38 C.F.R. § 4.71a.  

Left Elbow

By April 2009 RO rating decision, the Veteran was awarded service connection for lateral epicondylitis of the left elbow and assigned an initial, noncompensable evaluation, effective March 1, 2009.  The Veteran disagreed with the noncompensable evaluation assigned, and in a June 2012 rating decision VA awarded a 10 percent evaluation, effective from March 1, 2009.  As 10 percent is not the maximum benefit available for the Veteran's left elbow disability, this appeal continues.  AB, 6 Vet. App. at 38.

The Veteran's lateral epicondylitis is currently rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5024-5206.  

Diagnostic Code 5024 directs VA to rate tenosynovitis on limitation of motion of the affected parts under Diagnostic Code 5003.  As previously discussed, under Diagnostic Code 5003 degenerative arthritis is rated on the basis of limitation of motion.  

Diagnostic Code 5206 addresses limitation of flexion of the forearm.  The normal range of motion for the forearm is from 0 degrees extension to 145 degrees flexion.  38 C.F.R. § 4.71, Plate I.  Flexion of the forearm limited to 110 degrees of the major or minor arm warrants a noncompensable evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5206.  

Flexion limited to 100 degrees of the major or minor arm warrants a 10 percent evaluation.  Id.  Flexion limited to 90 degrees of the major or minor arm warrants a 20 percent evaluation.  Id.  

A 10 percent evaluation is in order where there is evidence of a limitation of forearm extension to 45 or 60 degrees of the major or minor arm.  A 20 percent evaluation is in order where there is evidence of a limitation of forearm extension to 75 degrees of the major or minor arm.  38 C.F.R. § 4.71a, Diagnostic Code 5207.

Finally, a 20 percent evaluation is in order where there is evidence of a limitation of forearm flexion to 100 degrees and a limitation of forearm extension to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5208.

Major and minor refer to a veteran's handedness, with a higher rating sometimes available for a disability affecting a veteran's dominant hand.  38 C.F.R. § 4.69 (2012).  The historical evidence of record, including a January 2012 VA examination report, indicates that the Veteran is right-handed.  As such, the minor ratings are for application with regard to his left elbow disability.  

The Board has reviewed the evidence of record and finds that the preponderance of the evidence is against entitlement to an initial schedular evaluation in excess of 10 percent for lateral epicondylitis of the left elbow from March 1, 2009.  The pertinent evidence of record during this time period are VA and non-VA treatment records, and January 2009 and January 2012 VA examination reports.  

At the January 2009 examination, left elbow motion was from 0 degrees of extension to 145 degrees of flexion without observed pain or discomfort.  There was no additional loss of motion on repetition.  The Veteran reported that he experienced left elbow pain and stiffness since 1996 without treatment or significant effects on his occupational functioning.  Flare-ups were denied.  The left elbow demonstrated epicondyl tenderness and full pronation and supination (to 90 degrees), with intact sensation and strength.  The Veteran denied any radiation of pain and Tinel's sign was negative.  X-ray examination revealed small olecranon enthesophyte.  

Post-service VA and non-VA treatment records are silent for any mention of chronic left elbow problems.  

At the January 2012 VA examination, the Veteran reported left elbow pain with lifting.  Left elbow motion was from 0 degrees of extension to 145 degrees of flexion without observed pain or discomfort.  There was no additional loss of motion on repetition.  Strength was 5/5, and there was no evidence of flail joint, fracture, arthritis, or impairment of supination or pronation.  X-ray examination was negative for significant findings.  Regarding his occupational functioning, the Veteran did not identify any specific limitations due to lateral epicondylitis of the left elbow, but the examiner opined that such disability would result in difficulty with lifting heavy objects.  

On review, any limitation of forearm flexion shown above does not provide a basis for an evaluation in excess of 10 percent under Diagnostic Code 5206.  38 C.F.R. § 4.71a.  Without clinical evidence that flexion was limited to 90 degrees or more, a schedular evaluation in excess of 10 percent is not warranted.  Moreover, the Veteran's left elbow disorder does not warrant a separate or higher evaluation for limitation of extension at any time as he has never demonstrated any let alone a compensable limitation of extension.  The left elbow has remained unlimited at 0 degrees at all times during the claim.  See 38 C.F.R. § 4.71a, Diagnostic Code 5207 (requiring extension to be limited to 45 degrees for a compensable evaluation).  As there is no evidence of flexion limited to 100 degrees or extension limited to 45 degrees, a higher evaluation is also not warranted under Diagnostic Code 5208.  

The Board considered the holding in DeLuca, but finds that a schedular evaluation in excess of 10 percent is not warranted.  In January 2009 and January 2012, the examiners noted that repeated motion showed no additional loss of motion or additional functional impairment following repetitive use.  There is no competent medical evidence of any additional functional loss of the left elbow due to weakness, fatigability, or incoordination.  

The Board has also considered the applicability of other potentially relevant Diagnostic Codes pertaining to evaluation of disabilities of the elbow.  However, as previously discussed, VA examination fails to show any evidence of flail joint (5209), impairment of the radius or ulna (5210, 5211, and 5212), or impairment of supination or pronation (5213).  Accordingly, Diagnostic Codes for evaluation of those disabilities are not applicable in this case.  See 38 C.F.R. § 4.71a.  

Lumbar Spine

By April 2009 RO rating decision, the Veteran was awarded entitlement to service connection for L5 spondylolysis of the lumbar spine with strain and assigned an initial, 10 percent evaluation, effective March 1, 2009.  Service connection for sclerosis of the low back was denied.  The Veteran disagreed with both the 10 percent initial evaluation assigned and the denial of service connection for sclerosis of the low back.  By June 2012 rating decision, the RO awarded service connection for sclerosis of the low back.  A separate evaluation was not assigned, however, and the Veteran's evaluation for low back disability (now characterized as L5 spondylolysis of the lumbar spine with sclerosis and strain) remained 10 percent.  

The Veteran's service-connected lumbar spine disability is currently rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5237.  

All spine disabilities are rated pursuant to the general rating formula for diseases and injuries of the spine.  Under this rating criteria, an evaluation of 10 percent is assigned for forward thoracolumbar flexion that is greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  

An evaluation of 20 percent is assigned for forward thoracolumbar flexion that is greater than 30 degrees but not greater than 60 degrees or a combined range of motion of the thoracolumbar spine that is not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  An evaluation of 40 percent is assigned when forward thoracolumbar flexion is 30 degrees or less; or where there is favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  

The general rating formula for diseases and injuries of the spine apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.  

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against entitlement to an initial schedular evaluation in excess of 10 percent for the Veteran's low back disability from March 1, 2009, to October 3, 2010.  The Board also finds, however, that a 20 percent evaluation but no higher, is warranted since October 4, 2010.  The pertinent evidence of record includes VA and non-VA treatment records, and January 2009 and January 2012 VA examination reports.  

In his December 2008 claim the Veteran indicated that his low back disability was characterized by pain lasting several days at a time which was partially relieved by over-the-counter pain medications.  He reported back stiffness, especially in the morning, as well as leg numbness with prolonged sitting.

At the January 2009 VA examination, the Veteran reiterated his complaints of low back pain, along with posterior leg muscle aches with prolonged sitting.  He denied any flare-ups of his condition and denied bowel or bladder problems.  The Veteran also denied any significant impact on his occupational functioning due to his low back disability.  

On physical examination, the examiner observed a normal gait and ambulation without assistive devices.  The spine was normal on inspection with no abnormal curvature.  There was no pain or tenderness on palpation of the paraspinal musculature or evidence of muscle spasm.  Neurological evaluation, including straight leg raise testing, was negative for any significant abnormality.  Range of motion testing revealed forward flexion to 70 degrees, extension to 20 degrees, bilateral lateral flexion to 30 degrees, and bilateral rotation to 25 degrees.  The examiner noted that pain was observed at the extremes; repetitive testing for pain, weakness, and fatigability showed no further limitation of motion.  The assessment was chronic lumbar strain without evidence of degenerative disc or joint disease or neurological impairment.  

A March 2009 VA outpatient treatment report reflects that the Veteran complained of chronic low back pain with increasing lower extremity symptoms.  Examination produced moderate tenderness over the paraspinal muscles with mild spasms noted in the upper lumbar spine.  The Veteran also demonstrated moderate pain with both flexion and extension; straight leg raise testing was positive bilaterally.  The assessment was back pain.  

In 2010, the Veteran sought treatment by a private rheumatologist, Dr. Loomer, for a number of generalized complaints.  Pertinent to this appeal, a March 2010 treatment report reflects that physical examination revealed "lots" of lumbar muscle spasms.  An April 2010 treatment report indicates that the Veteran continued to report chronic pain which occasionally woke him during the night.  The assessment was low back pain with radiculopathy.

An October 4, 2010, lumbar spine report revealed "straightening of lumbar lordosis felt to be due to muscle spasm."  It also showed degenerative changes resulting in mild foraminal narrowing at the L3-4 and L4-5 levels as well as mild to moderate central canal narrowing at L4-5.  Finally, there was evidence of superimposed left Lr-5 foraminal protrusion contributing to moderate left L4-5 foraminal narrowing.  

At the January 2012 VA examination, the Veteran reported continued low back pain.  He reported experiencing flare-ups which he characterized as difficulty standing for prolonged periods of time due to increasing lower extremity pain; the Veteran also reported that he occasionally wore a back brace.  

On physical examination, the examiner observed pain with deep palpation of the thoracolumbar spine, but muscle spasm or guarding was absent.  Motor strength was full throughout the lower extremities and sensation was intact with the exception of the L4-5 dermatome.  The examiner indicated that an intervertebral disc syndrome was not present.  Range of motion testing revealed forward flexion to 80 degrees, extension to 25 degrees, and bilateral lateral flexion and rotation to 25 degrees.  The examiner noted that pain was observed at the extremes of flexion, extension, and lateral flexion.  Repetitive testing for pain, weakness, and fatigability showed no further limitation of motion.  The assessment was L5 spondylolysis lumbar spine with strain.  Regarding the Veteran's occupational functioning, the examiner noted that the low back disability would prevent heavy lifting and standing or walking for prolonged periods of time.  

A March 2012 addendum report reflects that the neurological abnormalities discussed in the January 2012 examination report represent bilateral sciatic nerve involvement, namely, mild bilateral radiculopathy.  The appellant is separately service connected radiculopathy of each lower extremity but the ratings assigned those disorders are not matters over which the Board has appellate jurisdiction currently.

Given the foregoing evidence, and resolving reasonable doubt in favor of the Veteran, the Board finds that a 20 percent evaluation is warranted for the period since October 4, 2010.  As noted above, a 20 percent evaluation is warranted when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  Here, the evidence shows muscle spasms throughout the appeal.  The first evidence that such spasm has resulted in an abnormal gait or spinal contour, however, is the October 4, 2010 MRI report which expressly notes "straightening of lumbar lordosis felt to be due to muscle spasm."  

Prior to October 4, 2010, evidence of record did not provide a basis for an evaluation in excess of 10 percent.  See 38 C.F.R. § 4.71a.  First, clinical evidence indicates flexion limited to no fewer than 70 degrees and combined thoracolumbar motion no less than 200 degrees.  Without clinical evidence that flexion was limited to 60 degrees or less or that combined thoracolumbar motion was less than 120 degrees, a schedular evaluation in excess of 10 percent prior to October 4, 2010 is not warranted.  

Additionally, prior to October 4, 2010, there is no evidence that any muscle spasm was severe enough to cause abnormal gait or spinal contour.  As previously discussed, the January 2009 VA examination report reflects a nonantalgic gait and normal spinal curvature; the remaining evidence of record prior to October 4, 2010 is silent for additional relevant findings.  

As for whether an evaluation in excess of 20 percent may be warranted since October 4, 2010, the evidence of record fails to show forward thoracolumbar flexion measuring 30 degrees or less; or ankylosis of the thoracolumbar segment.  Thus, the criteria for an evaluation in excess of 20 percent have not been met.  

In reaching the above conclusions, the Board considered the holding in DeLuca, but finds that a schedular evaluation in excess of 10 percent prior to October 4, 2010, and in excess of 20 percent since October 4, 2010, is not warranted.  The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40, and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca.  In January 2009 and January 2012, the examiners noted that repeated motion showed no additional loss of motion or additional functional impairment following repetitive use.  There is no competent medical evidence of any additional functional loss of the low back due to weakness, fatigability, or incoordination.  

The Board has also considered the applicability of other potentially relevant Diagnostic Codes pertaining to evaluation of disabilities of the spine, including separate evaluation for associated objective neurologic abnormalities.  See 38 C.F.R. § 4.71a, Note (1).  The rating schedule provides alternative criteria for evaluating intervertebral disc syndrome based upon incapacitating episodes.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  However, as previously discussed, VA examination and contemporaneous medical evidence fails to show intervertebral disc syndrome and/or incapacitating episodes (defined as physician-prescribed bed rest).  

Regarding neurologic impairment, the Veteran expressly denied any bowel or bladder impairment throughout this appeal.  There is evidence of lower extremity complaints, as well as diagnoses of left and right radiculopathy related to the lumbar spine.  As noted the Veteran is already in receipt of separate evaluations for radiculopathy of the left and right lower extremities from March 1, 2009.  Since he did not appeal the May 2012 rating decision which awarded these evaluations, the Board does not have jurisdiction over them.  

In sum, the evidence of record does not provide a basis to award a schedular evaluation in excess of 10 percent for the period from March 1, 2009, to October 3, 2010.  Since October 4, 2010, the Veteran has met the criteria for a 20 percent evaluation for his low back disability, but no higher.  

Extraschedular Ratings

For each of the Veteran's service-connected disabilities on appeal, the Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  Schafrath.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).

Here, applicable rating criteria reasonably describe the Veteran's disability level and symptomatology with respect to his left knee, left elbow, and lumbar spine.  The record shows that the very symptoms manifested by these disabilities, pain on motion and decreased motion, are included in the schedular rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a.  This demonstrates that the rating criteria considered in this case reasonably describe the Veteran's disability level and symptomatology with respect to each disability.  There is no evidence his disability picture due to the left knee, left elbow, or lumbar spine is exceptional when compared to other veterans with the same or similar disability.  Hence, referral for consideration of an extraschedular evaluation is not in order.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).

As for higher ratings due to unemployability, evidence of record reflects that the Veteran has been employed on and off since his separation from service in March 2009.  Pertinent to this appeal, however, there is no assertion or evidence that the Veteran's service-connected left knee, left elbow, or lumbar spine disabilities impact him occupationally so severely that he cannot perform some form of substantially gainful employment.  Thus, there is no basis for inferring a claim for entitlement to a total disability evaluation based on unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In reaching these conclusions, the Board notes it considered the benefit of the doubt doctrine.  As the preponderance of the evidence was against these claims, however, this doctrine is not for application.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for a right knee disorder is denied.

Entitlement to an initial evaluation in excess of 10 percent for left knee degenerative joint disease from March 1, 2009 is denied.

Entitlement to an initial evaluation in excess of 10 percent for lateral epicondylitis of the left elbow from March 1, 2009 is denied.

Entitlement to an initial evaluation in excess of 10 percent L5 spondylolysis of the lumbar spine with sclerosis and strain from March 1, 2009 to October 3, 2010 is denied.


Entitlement to a 20 percent evaluation since October 4, 2010, for L5 spondylolysis of the lumbar spine with sclerosis and strain is granted subject to the laws and regulations governing the award of monetary benefits.  


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


